Rao, Chief Judge:
The instant appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and Assistant Attorney General for the United States, subject to the approval of the Court, that the merchandise covered by the instant appeal consists of ladies car coats, style #325, exported from Germany on or about June 10, 1966, and that said merchandise is not on the list of products published in T.D. 54521 from which the application of the Customs Simplification Act of 1956 (PL. 927,84th Congress, Second Session), is withheld.
IT IS FURTHER STIPULATED AND AGREED that the price at the time of exportation to the United States of the instant merchandise at which such or similar merchandise was freely sold, or in the absence of sales, offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities, and_ in the ordinary course of trade, for exportation to the United States, including the cost of all containers of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was $12.50 each.
IT IS FURTHER STIPULATED AND AGREED that the instant appeal is submitted for decision upon this stipulation.
Upon the agreed facts and the cited authority, I find export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the ladies car coats, covered by this appeal for reappraisement, and that such value is $12.50 each.
Judgment will be entered accordingly.